DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, drawn to claims 18-20, has been considered without traverse.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcevic (20150316701).
Regarding claim 18, Jurcevic discloses comprising an illuminant (440,450,520) which emits light in the wavelength range of from 300 nm to 700 nm (the light emits 405nm, preferably 390-405. ₱ 0045-0046), a voltage supply and/or a connection for a voltage supply (battery, ₱. 009-0010), the lamp (400) having a foot-operable switch (Para. 00143) and the illuminant (440,450) being controllable by the switch(₱ 0143), 
 wherein the illuminant is arranged at the end of a flexible semirigid arm(420) which can be brought into different positions by manual bending (₱0142).
Regarding the recitation of a lamp for curing an adhesive during eyelash extension, Applicant is respectfully reminded, that when reading the preamble in the context of the entire claim, the recitation “a lamp for curing an adhesive during eyelash extension,”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding the recitation of the illuminant being or comprising at least one light-emitting diode (LED), Jurcevic is silent to the curing light source (440) being an LED, but does disclose the curing light source 520, in figure 5 as an LED. Regarding the curing light soure 440 being an LED,  it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the curing light source and LED , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using and LED for the curing light 440,  would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular since the examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute an LED for the light source 440  in the system of  Jurcevic . One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources

Regarding claim 20, Jurcevic discloses the lighting duration of the illuminant is controlled directly by means of the foot-operable switch (₱ 0143).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcevic as applied to claim 18 above, and further in view of Antaki  (5,752,633).
Regarding claim 19, Jurcevic discloses the lamp as shown above. Jurcevic is silent to lamp comprising a cuff.  Antaki disclose a cuff with a lamp attached to it and that cuff is attached to a user’s wrist.  Regarding attaching a lamp comprising a cuff, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Jurcevic to comprise a cuff as taught by Antaki, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, having the lamp of Jurcevic comprising a cuff  as taught by Antaki in order to facilitate aiming of  the light source to a predetermined direction or area would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875